Filed 7/29/14 P. v. Coolidge CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G048920

         v.                                                            (Super. Ct. No. 13NF0879)

ORLANDO KEITH COOLIDGE,                                                OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, James
Edward Rogan, Judge. Affirmed.
                   Patrick Morgan Ford, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson and
William M. Wood, Deputy Attorneys General, for Plaintiff and Respondent.
                A jury convicted Orlando Keith Coolidge of first degree burglary of an
inhabited residence (Pen. Code, §§ 459, 460)1, and assault with a deadly weapon, not a
firearm (§ 245, subd. (a)(1)). The trial court sentenced Coolidge to prison for three years
on the assault conviction and a concurrent term of two years on the burglary conviction.
                On appeal, Coolidge argues the evidence was insufficient to support the
residential burglary conviction because there was no showing he intended to commit a
felony when he entered Armando Rodriguez’s open garage. We disagree with this
contention, and for the reasons stated below, affirm his conviction.
                                            FACTS
                Rodriguez was living with his fiancée, Marlene Gonzalez, in a
condominium (condo) in Fullerton. His condo had an attached garage that opened to an
alley. One afternoon, Rodriguez took his dogs on a walk around the condo complex and
then returned to his condo where he met up with his neighbor, Taylor Gasper, and
Gasper’s brother-in-law.
                Gasper had a wiffle ball bat and wiffle ball, and the group began hitting the
ball down the alley so the dogs could “fetch” it. While playing “fetch” with the dogs in
the alley, the group noticed Coolidge approaching them on a bicycle. Rodriquez
recognized Coolidge because Coolidge had been in the area several times in the past year.
As Coolidge approached Rodriguez, Gasper, and Gasper’s brother-in-law in the alley, the
group stopped the game of “fetch” and stepped to the side of the alley to allow Coolidge
to ride past.
                Instead of riding by the group, Coolidge went out of his way to ride
towards Gasper, and ultimately ran over his foot. With an aggressive tone, Coolidge
asked Gasper, “‘Are you going to move the fuck out of my way?’” Gasper told Coolidge,
“‘There’s plenty of room for you to go around, just go around.’” Coolidge then twice

1
                All further statutory references are to the Penal Code.

                                               2
said, “‘Just move the fuck out of my way.’” After stating this the second time, Coolidge
reached down and snatched the wiffle ball bat out of Gasper’s hand and said, “‘Now I got
the bat,’ motherfucker.”
              At this point, Rodriquez told Coolidge, “‘It’s a plastic wiffle ball bat. What
are you going to do with that? Just give it back, go on your way.’” Coolidge then threw
his bike to the ground, and repositioned himself with the bat in a combative stance
equidistant between Gasper and Rodriguez. Gasper’s brother-in-law emerged from the
garage with a shovel in hand and stated, “‘We don’t want to have any issues here, just
leave.’”
                Coolidge handed the bat back to Gasper and said to Rodriguez, “‘Well,
you need to be taught a lesson.’” Gasper walked into his garage, retrieved a machete, and
stood just inside the edge of his garage door. Rodriquez saw Gasper with the machete
and told Coolidge, “‘Look, dude, you’re going to get hurt here.’” Coolidge aggressively
responded, “‘Somebody needs to teach you a lesson.’” Coolidge then picked up his
bicycle and walked away. Rodriguez and his neighbors remained in the alley conversing
about the events that had just taken place.
              Several hours later, Rodriquez was in his garage working on his car with
the garage door open. Gonzalez, later joined Rodriquez in the garage. Rodriguez had
previously told Gonzalez about the wiffle ball bat incident that took place in the alley.
While Rodriguez was working underneath his car, Gonzalez saw a man approaching the
garage and she asked Rodriquez if it was the same man who was involved in the wiffle
ball bat incident. Rodriguez got out from underneath the car, poked his head out of the
garage, and saw Coolidge was pushing a shopping cart towards his garage. When
Coolidge saw Rodriguez, Coolidge forcefully pushed the shopping cart aside and
approached Rodriquez. Rodriquez immediately turned and retrieved a small work knife
from his work bench.



                                              3
             Rodriquez turned back towards his garage door and saw Coolidge standing
several feet inside of the garage in a hostile manner. Rodriquez noticed Coolidge was
concealing a tire puncture tool with his right index finger. Coolidge told Rodriquez,
“‘Now it’s just you and me. I’m going to teach you a lesson.” Both Rodriguez and
Gonzalez asked Coolidge to leave. Because Coolidge did not leave, Rodriguez instructed
Gonzalez to get behind him for protection.
             While they were still in the garage, Rodriguez took a few steps towards
Coolidge to make him back out of the garage. Rodriquez kept telling Coolidge to leave,
however Coolidge only backed up a few feet to the alleyway outside the garage.
Coolidge gestured towards Rodriquez to invite a fight.
             Rodriguez instructed Gonzalez to go upstairs and call the police, however a
group of neighbors who were watching the altercation had already telephoned 911. As
Gonzalez exited the garage to join the group of neighbors, Coolidge lunged at Rodriquez
in an attempt to stab him, however Rodriquez was able to evade the attack. Rodriquez
then advanced towards Coolidge and aggressively told Coolidge, “‘You need to get out of
here.’” Rodriquez then swung at Coolidge with his knife, but Coolidge dodged the
attack.
             Gonzalez approached Rodriquez from his right side while talking on the
telephone to the police. As Rodriguez turned to look at Gonzalez, Coolidge lunged at
Rodriguez and stabbed him in his left armpit. After getting stabbed, Rodriguez advanced
towards Coolidge and repeatedly said, “‘Get the fuck out of here.’” As Rodriguez
advanced, Coolidge looked pleased and maintained his aggressive stance. Coolidge told
Rodriguez, “I’m going to get you.”
             Gonzalez again approached Rodriquez from the right, and Rodriguez turned
his head to tell her to get back. At this moment, Coolidge again lunged at Rodriguez and
stabbed him in the upper left collarbone. Coolidge smirked at Rodriguez and said,



                                             4
“‘Gotch you twice, nigga.’” Rodriquez then swung his knife at Coolidge but only caught
his sleeve.
               As the two men approached the end of the alley, a police cruiser pulled up.
The officer exited his vehicle, drew his pistol, and ordered both men to drop their
weapons and get on the ground. The officers detained both men and had Rodriguez sit
down on the curb. As Coolidge was being walked to the police cruiser, he looked at
Rodriquez and said, “‘Bitch-ass nigger, I’m going to get you.’”
               At trial, the defense presented four witnesses to demonstrate inconsistencies
in the prosecution’s case. Coolidge relied on those inconsistencies to argue Rodriguez
and Gonzalez exaggerated the events and he acted in self-defense.
                                       DISCUSSION
               Coolidge argues there was insufficient evidence to support his conviction
for residential burglary because there was no showing he intended to commit a felony
when he entered Rodriquez’s open garage. Rather, Coolidge asserts it was only after he
and Rodriguez both exited the garage that he decided to engage Rodriguez in combat.
We disagree.
               “When reviewing the sufficiency of evidence to support a criminal
conviction, we ask whether any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt. [Citation.] We view the whole record
in the light most favorable to the prosecution and presume in support of the judgment the
existence of every fact the trier could reasonably deduce from the evidence to determine
whether the record discloses substantial evidence. [Citations.] ‘Before a judgment of
conviction can be set aside for insufficiency of the evidence to support the trier of fact’s
verdict, it must clearly appear that upon no hypothesis whatever is there sufficient
evidence to support it.’ [Citation.] [¶] Because intent is rarely susceptible of direct
proof, it may be inferred from all the facts and circumstances disclosed by the evidence.
[Citations.] Whether the entry was accompanied by the requisite intent is a question of

                                              5
fact for the jury. [Citation.] ‘Where the facts and circumstances of a particular case and
the conduct of the defendant reasonably indicate his purpose in entering the premises is to
commit larceny or any felony, the conviction may not be disturbed on appeal.’
[Citation.]” (People v. Kwok (1998) 63 Cal.App.4th 1236, 1245 (Kwok).)
              Section 459 provides in pertinent part that “[e]very person who enters any
house, room, apartment, tenement . . . with intent to commit grand or petit larceny or any
felony is guilty of burglary. As used in this chapter, ‘inhabited’ means currently being
used for dwelling purposes, whether occupied or not.” (§ 459.) Section 460 provides in
pertinent part that “[e]very burglary of an inhabited dwelling house . . . is burglary of the
first degree. [¶] All other kinds of burglary are of the second degree.” (§ 460,
subds. (a)-(b).) A conviction for first degree burglary thus requires “entry” of an
“inhabited dwelling house” with the intent to commit a felony. (§§ 459, 460.)
              Carports attached to a residence have been held to be functionally
interconnected to the residence and thus part of the inhabited dwelling house. (People v.
Thorn (2009) 176 Cal.App.4th 255, 263 [carport area part of inhabited dwelling where it
comprised entire ground floor of apartment building and roofed by apartments above];
In re Christopher J. (1980) 102 Cal.App.3d 76, 80 [carport constituted inhabited dwelling
where attached to residence and walled on one side and roofed].)
              In this case, the record contains circumstantial evidence from which the
jury could reasonably conclude Coolidge possessed the required felonious intent at the
time he entered Rodriguez’s garage. He entered the garage, took an aggressive stance,
and concealed a weapon. Further, upon entering Coolidge told Rodriguez that he needed
to be taught a lesson. The jury could reasonably infer Coolidge returned after the
previous wiffle ball bat altercation because Coolidge wanted to assault Rodriquez with
the tire puncture tool he held in his hand. Thus, contrary to Coolidge’s claim otherwise,
his intent to commit a felony did not arise after he entered Rodriquez’s open garage.
(People v. Holt (1997) 15 Cal.4th 619, 669-670.)

                                              6
              Additionally, even if Coolidge’s intent was to draw Rodriguez out of the
garage to attack him in the alley, the felonious intent requirement of burglary was still
met. (Kwok, supra, 63 Cal.App.4th 1236.) In Kwok, the court opined, “[I]ndeed, the
phrase ‘enters . . . with intent’ has been uniformly construed to mean that the intent to
commit the theft or felony must exist at the time of entry, not that the target crime must
be committed then and there. [Citation.]” (Id. at p. 1246.) The court continued, “If the
jury can reasonably infer from the defendant’s conduct . . . that he . . . entered a building
in order to facilitate commission of . . . felony, we conclude the defendant need not intend
to commit the target crime in the same building or on the same occasion as the entry in
order to be guilty of burglary.” (Id. at p. 1248.) Thus, there was sufficient evidence from
which the jury could reasonably conclude Coolidge intended to commit a felony when he
entered Rodriquez’s open garage.
                                       DISPOSITION
              The judgment is affirmed.




                                                  O’LEARY, P. J.

WE CONCUR:



RYLAARSDAM, J.



IKOLA, J.




                                              7